Citation Nr: 1759369	
Decision Date: 12/20/17    Archive Date: 12/28/17

DOCKET NO.  07-37 836A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a dental disability, claimed as the removal of teeth numbered 2, 4, 5, 12, 13, 16, and 31, to include as secondary to claimed in-service chemical exposure, to include for the purposes of VA dental treatment. 

(The issue of entitlement to a total rating based on individual employability due to service connected disability (TDIU) on an extraschedular basis, for the period from June 13, 205, to August 25, 2005, will be addressed under separate cover). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

H. Hoeft, Counsel


INTRODUCTION

The Veteran served on active duty from February 1979 to August 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the VA Regional Office (RO) in Atlanta, Georgia.  A Notice of Disagreement was submitted in June 2007; a Statement of the Case was issued in October 2007; and a VA Form 9 was received in December 2007.

In May 2011 and October 2014, the Veteran testified at hearings conducted before Veterans Law Judges (VLJs) Singleton and Sullivan, respectively.  Transcripts of both hearings have been associated with the claims file.

The Board notes that it had previously adjudicated this claim as a panel decision involving three VLJs in accordance with the holding in Arneson v. Shinseki, 24 Vet. App. 379 (2011).  In that case, the United States Court of Appeals for Veterans Claims (Court) interpreted 38 C.F.R. § 20.707 as requiring that an appellant must be provided the opportunity for a hearing before all three VLJs involved in a panel decision.  By law, an appeal can be assigned only to an individual VLJ or to a panel of not less than three members. See 38 U.S.C.A. § 7102 (a) (West 2014).  Thus, when an appellant has had a personal hearing before two separate VLJs during the appeal and these hearings covered one or more common issues, a third VLJ is assigned to the panel after the second Board hearing has been held and the appeal is then ready for appellate review.  However, subsequent to the January 2015 remand, VLJ Sullivan retired and hence is no longer employed by the Board.  The Veteran has therefore provided hearing testimony before only one VLJ who will be involved in the adjudication of his claim.  As such, a panel decision is no longer necessary.

This matter was most recently before the Board in January 2015, at which time it was remanded for further development of the record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The Veteran does not have currently a diagnosed dental disability for VA compensation purposes. 

2. The Veteran has been awarded a TDIU rating, thereby making him eligible for class IV VA outpatient dental treatment.


CONCLUSIONS OF LAW

1. The criteria for service connection for a dental disability, claimed as removal of teeth numbered 2, 4, 5, 12, 13, 16, and 31, for VA compensation purposes have not been met. 38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 4.150 (2017).

2. The criteria for entitlement to Class IV VA outpatient dental treatment have been met. 38 U.S.C.A. § 1712 (West 2014); 38 C.F.R. § 17.161 (h) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. Â§ 5103 (a) and 38 C.F.R. § 3.159 (b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between a Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

With regard to the claim for service connection for a dental disorder, because the application of the law to the undisputed facts is dispositive of this appeal, no further discussion of VA's duties to notify and assist is necessary. See Mason v. Principi, 16 Vet. App. 129 (2002); VAOPGCPREC 5-2004 (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).

Dental Disability - Teeth Numbered 2, 4, 5, 12, 13, 16, and 31 

The dental conditions for which service-connected compensation benefits are available are set forth under 38 C.F.R. § 4.150, Diagnostic Codes (DCs) 9900-9916.  These conditions include loss of whole or part of the mandible, nonunion or malunion of the mandible, loss of whole or part of the ramus, loss of whole or part of the maxilla, nonunion or malunion of the maxilla, loss of the condyloid or coronoid process, or loss of any part of the hard palate. 

Compensation is also available for loss of teeth only if such is due to loss of substance of body of maxilla or mandible. See Simmington v. West, 11 Vet. App. 41 (1998).  For loss of the teeth, bone loss through trauma or disease, such as osteomyelitis, must be shown for compensable purposes.  Under DC 9913, the loss of the alveolar process as a result of periodontal disease is not considered disabling. In addition, to be compensable, the lost masticatory surface for any tooth cannot be restorable by suitable prosthesis.

In a precedent opinion, VA's General Counsel held that dental treatment of teeth during service, to include extractions, does not constitute dental trauma. VAOPGCPREC 5-97 (1997), 62 Fed. Reg. 15, 566 (1997).  

Absent a demonstration of dental trauma, service connection may be considered solely for the purpose of determining entitlement to dental examinations or outpatient dental treatment. See Woodson v. Brown, 8 Vet. App. 352, 354 (1995).  A claim for service connection for a dental disorder is also a claim for VA outpatient dental treatment. See Mays v. Brown, 5 Vet. App. 302 (1993).  Treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease will be considered service connected solely for the purpose of establishing eligibility for outpatient dental treatment as provided in 38 C.F.R. § 17.161.  38 C.F.R. § 3.381(a). 

Factual Background

Service treatment records reflect that tooth number 16 was extracted due to malposition in November 1983; teeth numbered 2, 4, 5, and 13 were extracted, without diagnoses, contemporaneously.  The Veteran also underwent root canal treatment of tooth number 4 prior to its extraction.  An undated dental treatment record noted that the Veteran required a partial upper denture.  A November 1983 treatment plan indicated that the Veteran required a fixed partial denture, although it is not clear from the record whether such a denture was provided.  No specific notations relating to the teeth were noted on his separation examination.  

According to the Veteran's hearing testimony and in other statements of record, the remaining teeth in question were extracted after service in the late 1980's/1990's; he was fitted for upper and lower dentures thereafter.  Post-service medical records show dental treatment, but do not show any of the dental conditions listed under 38 C.F.R. § 4.150, such as impairment of the mandible, loss of a portion of the ramus, or loss of a portion of the maxilla.  

The Veteran underwent VA dental examinations in April 2012, October 2012, June 2014, and June 2015.  At those times, he variously reported having a severe systemic reaction to a "toxin" that he was exposed while serving in Panama; he stated that this resulted in swelling and that the toxins "settled" in his tooth.  

Collectively, the VA examiners noted the missing/extracted teeth were anatomically restorable by suitable prosthesis and that there was no loss of whole or part of the mandible; no nonunion or malunion of the mandible; no loss of whole or part of the ramus; no loss of whole or part of the maxilla; no nonunion or malunion of the maxilla; loss of the condyloid or coronoid process; no loss of any part of the hard palate; and no loss of teeth due to loss of substance of body of maxilla or mandible. 

With respect to the Veteran's claimed in-service toxin exposure and missing teeth, the April 2012 VA dental examiner stated that there was "no way" he could have a reasonable opinion in this regard.  

When asked whether it was at least as likely as not that the Veteran's teeth extractions were due to a disease other than periodontal disease, the October 2012 VA dental examiner stated, "Since there is only a diagnosis of malposed tooth to account for the extraction of #16 and the remainder of the teeth recorded as being extracted on active duty have no listed reason for removal it is impossible to have an opinion of something which has no listed diagnosis."  The examiner went on to state, "By the same token, since it was not listed that the aforementioned teeth were removed due to the effect of a toxin, then it is probably fair for one to assume the statement 'that the Veteran has a dental disorder (to include extraction of the teeth) due to a disease other than periodontal disease or trauma as a result of some incident of active service' is unlikely related to service."  The examiner stated that he was placed in a nearly impossible situation in this case as a doctor with an opinion to render because he had no basis in the very poor records of dental care while in the military to base an opinion as the record told of why only one tooth (#16) was extracted and there was no diagnosis for the rest.  The examiner stated that there was no mention by any dental practitioner in service of a connection of the dental conditions (treated without an offered documented diagnosis) to toxin exposure.  

The July 2014 VA dental examiner, in particular, opined that the Veteran's dental disorder leading to tooth loss was at least as likely as not due to periodontal disease and that trauma played no role in such tooth loss.  The examiner noted that while the Veteran related his tooth problems to toxin exposure on active duty in Panama, "there is no way I can have a reasonable opinion in this regard without resorting to mere speculation."

The June 2015 VA dental examiner stated that, following review of the extensive listing of records in the VBMS e-folder and previous C&P evaluations, the dental records (STRs) did show recommendations for extractions, but the rationale for such care was unknown as the exact diagnosis was not listed.  The VA dental examiner noted that the Veteran had apparently been discharged from the service in a functional dental condition.  He noted that VA treatment records dated from 2004 to 2012 showed dental exams, removal of a bony spicule, and appointments to fabricate new prostheses.  However, there was no recorded description of his dental status at separation, no record of the type of toxin to which he was exposed, and no way to accurately relate his claim to findings in referred dental literature.  Based on the available records, the examiner stated that support for the Veteran's claim of tooth loss due to toxin exposure was not warranted.  Thus, he stated it was less likely than not that his loss of teeth was due to exposure to a toxic substance.  

Analysis 

The Veteran contends that the removal of his teeth numbered 2, 4, 5, 12, 13, 16, and 31, is related to service, to include as due to exposure to "toxins" and/or "chemicals" while stationed in Panama. See Hearing Transcripts; see also VA Examination Reports, Narrative Summaries.  Notably, the evidence does not show, and the Veteran does not otherwise contend that his missing teeth are the result of any trauma sustained during service. 

Based on a review of the complete evidence of record, the Board finds that service connection for a dental disability, to include loss of teeth numbered 2, 4, 5, 12, 13, 16, and 31, is not warranted.  

Specifically, the Veteran's extracted teeth do not constitute an injury for which compensation may be granted. See 38 C.F.R. § 3.381 (replaceable missing teeth and periodontal disease are not disabilities for compensation purposes).  "Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability...in the absence of a proof of present disability there can be no claim." Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In this case, the evidence does not show loss of teeth due to loss of substance of the body of the maxilla or mandible.  Indeed, the April 2012 and October 2012 VA dental examiners expressly noted that the Veteran had no bone loss of the maxilla or mandible; that the loss of the teeth was not due to trauma, disease, or loss of substance of body of maxilla or mandible; and that his masticatory surfaces could be restored by suitable prosthesis.  No VA examiner or other dental professional has diagnosed the Veteran with any of the other dental or oral conditions outlined under 38 C.F.R. § 4.150 during the course of this appeal.  Accordingly, the Veteran has not presented a service connection claim for which compensation may be granted. Id. 

The Board has carefully considered the Veteran's assertions that the removal of his teeth is due to in-service exposure to various toxins/chemicals; the Veteran is competent to report that he came into contact with certain chemicals in the course of his military duties.  However, the most competent and probative medical evidence of record - namely, the June 2015 VA addendum opinion - reflects that the Veteran's loss of teeth is not related to any such exposure.  The VA opinion is highly probative as to the issue of nexus because it was rendered after a thorough review of the Veteran's STRs and dental history and it was well-supported by rationale.  There are no medical opinions of record to the contrary.  

Moreover, even assuming, arguendo, that the Veteran's exposure to chemicals/toxins did result in loss of teeth, the preponderance of the evidence is against a finding that the he has bone loss of the maxilla or mandible, as is required for the award of compensation for dental disease (other than periodontal disease) or trauma. See 38 C.F.R. §§ 3.381, 4.150. See 2012 VA Examination Reports.  

In sum, the weight of the evidence shows that the loss of the Veteran's loss of teeth numbered 2, 4, 5, 12, 13, 16, and 31, did not result from loss of substance of the body of the maxilla or mandible from trauma, disease (other than periodontal disease or from caries), or in-service exposure to toxins/chemicals. See 38 C.F.R. § 4.150.  As the Veteran has not been diagnosed with a dental disability for which service connection may be granted, the claim for service connection for a dental condition for compensation purposes must be denied as a matter of law. Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Despite the foregoing, the Board does find the Veteran is eligible to VA outpatient dental treatment.  Various categories of eligibility exist for VA outpatient dental treatment.  In pertinent part, treatment is warranted for Veterans whose service-connected disabilities are rated at 100 percent by schedular evaluation or who are entitled to the 100 percent rating by reason of individual unemployability (Class IV eligibility). 38 U.S.C.A. § 1712; 38 C.F.R. § 17.161. 

In this case, the Veteran has been granted a TDIU rating.  Thus, he meets the requirement for class IV VA outpatient dental treatment and is entitled to receive needed dental treatment pursuant to class IV eligibility. 38 C.F.R. § 17.161 (h)(2016).  Therefore, the appeal is granted to that extent only.


	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for a dental disability for compensation purposes, claimed as the removal of teeth numbered 2, 4, 5, 12, 13, 16, and 31, to include as secondary to claimed in-service chemical exposure, is denied. 

Entitlement to class IV VA outpatient dental treatment is granted.




______________________________________________
DEBORAH W. SINGLETON  
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


